DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin McDaniel on 1 June 2021.
The application has been amended as follows: 
Claim 1. A sealed and sterile device for aseptic separation and concentration of biological components, comprising
a tube sealed by a first end and having a mouth at a second end; 
a plunger of flexible material, without a drive shaft, mounted inside the tube with the possibility of and configured for longitudinal movement therein, the plungerthe hole is provided with a female luer-lock valved connection, and a purge duct, provided with a self-sealing filter, through which 
a cap for protecting the 

Claim 2. The device according to claim 1, wherein the plunger has a concave front end provided with radial fins, which prevent turbulence and stabilize one of the separated liquid fractions from inside the cylinder to an extraction syringe coupled to the female luer-lock connection of the plunger.

Claim 3. The device according to claim 1, wherein the plunger has a side surface with a perimeter recess defined between some adjustment rings and the inside of the tube.

Claim 4. The device according to claim 1, wherein the self-sealing filter of the plunger, arranged in the duct for the automatic purging of the air / gas, comprises a gelling filler which, when in contact with the fluid to be separated, is moistened and it gels and seals immediately, thus losing its permeability to air / gas and liquids.

Claim 5. The device according to claim 1, wherein the 

Claim 6. The device according to claim 1, further comprising within the tube, a cylindrical buoy of a predetermined density, of a diameter suitable for the diameter of the inside of the tube and provided with a central hole with a unidirectional valve for a zone located below the buoy; said buoy forming a physical barrier between liquid fractions of different density.

Claim 7. The d,wherein the buoy has a concave upper face that abuts the central hole of fluid passage through the buoy.

Claim 8. The dwherein the buoy has a perimeter chamfer on its upper face facing a perimeter lip defined at a lower end of the plunger, the perimeter chamfer 

Allowed Subject Matter
Claims 1-8 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, discloses or fairly suggests the sealed and sterile device comprising the plunger with the self-sealing filter in the combination as claimed. The closest prior art of record is 2004/0251217 (Leach) but it fails for at least the reasons discussed above. While Leach has much of the structure claimed, its filter is in the cap rather than the plunger and the filter is not self-sealing. It also does not explicitly teach a luer-lock connecter but that is an obvious design choice given that it teaches some connector for connecting to a syringe. The other cited prior art teaches tubes with plungers and/or caps. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Timothy P. Kelly/Primary Examiner, Art Unit 3753